Citation Nr: 0944860	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for residuals of L5 laminectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from July 1962 to July 1966 
and from July 1968 to August 1976.  

By rating action in October 1987, the RO denied service 
connection for major depression, claimed as a nervous 
disorder.  The Veteran and his representative were notified 
of this decision and did not perfect an appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision which denied 
service connection for PTSD and an increased rating for the 
Veteran's low back disability.  

The issue of an increased rating for the Veteran's low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during military service.  

2.  Credible supporting evidence of an in-service stressor 
sufficient to support a diagnosis of PTSD has not been 
demonstrated.  

3.  The Veteran does not have PTSD as a result of military 
service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2004, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the duty to assist in this case, the 
Veteran's service treatment and personnel records and all VA 
and private medical records identified by him have been 
obtained and associated with the claims file.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the claim of service 
connection for PTSD, the Board concludes that an examination 
is not needed because there is no competent evidence 
establishing an in-service event, injury or disease, and no 
competent evidence that any claimed disability may be related 
to the Veteran's military service.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records, 
including recognized military combat citations, or other 
supportive evidence.  If the VA determines that the veteran 
engaged in combat with the enemy and the alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions or hardships of service."  See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines that the veteran did 
not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat-related, the veteran's lay testimony, by itself, 
is insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1993).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

PTSD

Initially, it should be noted that the Veteran was previously 
denied service connection for major depression, claimed as a 
"nervous disorder" by the RO in October 1987, and did not 
appeal.  Therefore, that decision is final and can be 
reopened only with the submission of new and material 
evidence.  In this case, the Veteran asserts that he has an 
additional, specific psychiatric disorder, i.e., PTSD, due to 
his service in a combat zone.  The Veteran has not offered 
any argument or otherwise questioned the prior final decision 
or the diagnosis of major depression which, parenthetically, 
continues to be the predominant diagnosis of record.  Rather, 
the Veteran now believes that he has PTSD due to his service 
in Vietnam.  In light of the Veteran's contentions, the Board 
finds that the current claim is for a psychiatric disorder 
which is separate and distinct from the disorder for which 
service connection was previously denied, and not a request 
to reopen the prior final claim.  Boggs v. Peake, 520 F.3d at 
1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran contends that he has PTSD as a result of his 
service in Vietnam as an air traffic controller.  Regarding 
his contentions, the Veteran was requested by letter dated in 
May 2004, to provide VA with detailed information concerning 
the service stressors that he believes have caused his 
current psychiatric problems, so that VA could attempt to 
undertake appropriate development to confirm his allegations.  
However, the Veteran did not respond to the RO's request nor 
has he provided any specific information from which VA could 
undertake any meaningful development.  

"The duty to assist in the development and adjudication of a 
claim is not a one way street."  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  "If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991), reconsidered, 1 Vet. App. 406 (1991).  See also Olson 
v. Principi, 3 Vet. App. 480, 483 (1992).  Absent the 
Veteran's cooperation, the Board 

In adjudicating a claim for service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).  

In the instant case, the evidentiary record as currently 
constituted is devoid of a diagnosis of PTSD.  That is, the 
Veteran has not provided any competent evidence showing that 
he has been treated for or diagnosed with PTSD.  The evidence 
shows that the Veteran has been treated by VA and at a Vet 
Center for alcohol abuse and psychiatric problems during the 
pendency of this appeal.  However, the records do not include 
a diagnosis of PTSD.  The VA records showed treatment for 
alcohol abuse and situational depression related to financial 
and marital difficulties, and included assessments of alcohol 
abuse, mood disorder and depression.  Similarly, Vet Center 
notes from May 2005 to August 2005, showed treatment for 
psychiatric problems and alcohol abuse, but did not include 
any specific diagnosis.  An August 2005 Vet Center assessment 
indicated that the Veteran described "symptoms of post 
traumatic stress disorder" but did not offer any diagnosis 
or opinion that the Veteran has PTSD.  

Regarding the Vet Center assessment, the Board notes that the 
mere recitation of the Veteran's self-reported lay history 
would not constitute competent medical evidence of diagnosis 
or causality.  See LeShore v. Brown, 8 Vet. App. 406 (1996).  
In addition, medical opinions premised upon an 
unsubstantiated account of a claimant are of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant] Miler v. West, 11 Vet. App. 
345, 348 (1998) (A bare conclusion, even when reached by a 
health care professional is not probative without a factual 
predicate in the record.)  Based on the current evidence of 
record, the Board finds that the Veteran's self-described 
symptoms of PTSD is of little probative value in establishing 
the existence of the claimed stressors in this case.  Absent 
the Veteran's cooperation to provide VA with sufficient 
stressor information, there is no basis for a diagnosis of 
PTSD related to service.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence, as 
a whole, does not support a finding of service connection for 
PTSD.  As there is no medical evidence of a diagnosis of PTSD 
based on any recognized stressor and the constellation of 
symptoms associated with that disorder, service connection 
for PTSD is denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

Concerning the Veteran's low back disability, the Board notes 
that the most recent VA orthopedic examination of record was 
conducted more than six years ago.  Moreover, the examiner 
did not include any discussion or analysis regarding the 
degree, if any, of resulting functional impairment under 
38 C.F.R. §§ 4.40, 4.59, and the holding in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  A determination of the extent of 
functional loss is central to proper application of the 
rating criteria and requires a thorough examination.  38 
C.F.R. § 4.40 states, in part, that it is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  

Under the circumstances, the Board finds that the evidentiary 
record as currently constituted does not include sufficient 
information to adequately assess the current severity of the 
Veteran's low back disability.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  The 
Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the Veteran for any low back 
problems since October 2007.  After the 
Veteran has signed the appropriate 
releases, all records should be obtained 
and associated with the claims folder.  

2.  The Veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
low back disability.  All indicated tests 
and studies are to be performed.  The 
claims folder must be made available to 
the examiners for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
orthopedic examiner should:  

I.  Note any limitation of motion in 
the thoracolumbar spine.  

II.  Indicate whether the 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of range of motion or 
favorable, intermediate or 
unfavorable ankylosis.  

III.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the lumbosacral spine is 
used repeatedly over a period of 
time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

The neurological examiner should:  

I.  Identify any neurological 
complaints or findings attributable 
to the low back disability, 
including whether there is any bowel 
or bladder impairment, and provide a 
written discussion of the degree of 
residual weakness or sensory 
disturbances, and how it impacts on 
motor function of the lumbosacral 
spine.  

II.  Note whether any intervertebral 
disc syndrome that may be present 
results in incapacitating episodes 
and indicate the total duration of 
any of these episodes.  

III.  Provide a detailed description 
of all scars resulting from the back 
surgery, including whether any scars 
are superficial, painful, unstable, 
or limit function.  

The examiners are advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
Veteran's disability in accordance with 
the specified criteria.  If the examiners 
find that it is not feasible to answer 
any question, they should so indicate and 
include an explanation.  

3.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the Veteran's 
low back disability have been provided by 
the examiners and whether they have 
responded to all questions posed.  If 
not, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2009).  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


